IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISI()N
UNITED STATES OF Al\/IERICA,
Plaintit`t`,
vs. : Case No. 3:18cr109
DEVANTE PARDUE, z JUDGE WALTER H. RICE
Defendant. l

 

ENTRY REL-EASING DEFENDANT TO THE DETAINER OF THE ADULT
PAROLE AUTHORITY, IN ORDER THAT HE MIGHT SERVE HIS POST-
RELEASE CONTROL REVOCATION T`IME PRIOR TO SERVING THE
FEDERAL SENTENCE IMPOSED BY THE UNDERSIGNED

 

On April 4, 2019, this Court sentenced the captioned Defendant to a term of custody in
the Bureau of Prisons of 37 months. The Court has been advised that Defendant is also facing a
number of months in state custody as a result ot` a violation of Post-Release Control.

lt is the order of this Court that Defendant be released to the Adult Parole Authority,
instanter, in order that he might serve his Post-Release Control revocation time prior to serving
his federal sentence imposed herein by the undersigned In that manner, he vvill serve the bulk of
his federal sentence AFTER he serves his state court revocation time.

This Court would appreciate notice by both the United States I\/Iarshals Service and the

Adult Parole Authority, indicating that this Court’s Order has been honored

The U.S. Marshals Service is to place a detainer on Defendant, once he is transferred to

state custody.

w Nf§

April 25, 2()l9 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record
Jordan Lear, Adult Parole Authority
U.S. Marshals Service

